DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND APPARATUS FOR MONITORING FOR A RADIO LINK FAILURE ASSOCIATED WITH A SECONDARY CELL OF A SECONDARY BASE STATION.

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 15, 18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160044744, hereinafter “Lee”), and further in view of Iwamura et al (US 20130012213, hereinafter “Iwam”).
	Regarding claim 1, Lee discloses,
 	“A method comprising: in a user device in communication with a master base station and a secondary base station (The UE is connected to one MeNB and at least one SeNB, where the UE is configured with MCG SCells and PCell for the MeNB, and with SCG SCells and PSCell for each SeNB, Para. [0167]), switching a first secondary cell of a secondary base station (Fig. 13 shows Cell in SeNB1), selecting by the user device a second secondary cell of the secondary base station (Cell2 or cell3 in SeNB1, Fig. 13) as a target secondary cell (Scenarios 1-3 in Fig. 13 show PScell changes to new cell in the same SeNB, Paras. [0138]-[0153]), initiating by the user device a relocation procedure (i.e., RRC reconfiguration message) with said target secondary cell (when the UE receives a RRC signaling that changes a PSCell in an SeNB (Secondary eNB) while maintaining the PCell of MeNB (Master eNB), the UE deactivates the configured SCG SCells in the SeNB of which PSCell changes. In order to change a PSCell in the SeNB, the UE may receive a RRC signaling from the network that releases the current PSCell and configures a new PSCell for the SeNB, Para. [0166]-[0174] and Fig. 16), wherein said initiating comprises transmitting a relocation request by the user device directly to said secondary base station (i.e., performing random access procedure towards SeNB, Fig. 11a; s1109a) and completing by the user device the relocation procedure, wherein the user device stays in a connected mode for at least the initiating the relocation procedure and the completing the relocation procedure ( when the UE receives a RRC signaling that changes a PSCell in an SeNB (Secondary eNB) while maintaining the PCell of MeNB (Master eNB), the UE deactivates the configured SCG SCells in the SeNB of which PSCell changes, Para. [0166]).”
	However, Lee does not disclose, “responsive to a radio link problem associated handover from first cell to second cell in a same base station.”
	In a similar field of endeavor, Iwan discloses, “responsive to a radio link problem associated handover from first cell to second cell in a same base station (when detecting the quality deterioration in the CC of the frequency band F2 (when detecting the quality deterioration in the CC of the frequency band F2 (for example, when detecting RLF), the mobile station UE during communication may be configured to perform a reconnection process using PCI and C-RNTI (Cell-Radio Network Temporary Identity) related to a cell using the CC of the frequency band F1, Para. [0062]-[0063]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Lee by specifically providing responsive to a radio link problem associated handover from first cell to second cell in a same base station, as taught by Iwam for the purpose of provide a mobile communication system having a suitable configuration in which a high frequency band such as a 3.5 GHz band or a 4.9 GHz band can be effectively used by applying CA (Para. [000]).
 	Regarding claim 3, the combination of Lee and Iwan teaches everything claimed as applied above (see claim 1), further Lee discloses, “wherein said relocation request (i.e., performing random access procedure towards SeNB, Fig. 11a; s1109a) requests relocation of said secondary cell from the first secondary cell to the target secondary cell (when the UE receives a RRC signaling that changes a PSCell in an SeNB (Secondary eNB) while maintaining the PCell of MeNB (Master eNB), the UE deactivates the configured SCG SCells in the SeNB of which PSCell changes. In order to change a PSCell in the SeNB, the UE may receive a RRC signaling from the network that releases the current PSCell and configures a new PSCell for the SeNB, Para. [0166]-[0174] and Fig. 16).”
 	Regarding claim 9, the combination of Lee and Iwan teaches everything claimed as applied above (see claim 1), in addition Iwan discloses, “monitoring said secondary cell to determine said radio link problem (when detecting the quality deterioration in the CC of the frequency band F2 (for example, when detecting RLF), the mobile station UE during communication may be configured to perform a reconnection process using PCI and C-RNTI (Cell-Radio Network Temporary Identity) related to a cell using the CC of the frequency band F1, Para. [0062]-[0063]).”
 	Regarding claim 10, Lee discloses,
 	A method comprising: responsive to a problem associated with a first secondary cell of a secondary base station (Fig. 13 shows Cell in SeNB1) in communication with a user device that is also in communication with a master base station (The UE is connected to one MeNB and at least one SeNB, where the UE is configured with MCG SCells and PCell for the MeNB, and with SCG SCells and PSCell for each SeNB, Para. [0167]), receiving from a user device a relocation request at the  secondary base station requesting relocation (i.e., performing random access procedure towards SeNB, Fig. 11a; s1109a) of said secondary cell from the first secondary cell of the secondary base station to the target secondary cell of the same secondary base station (when the UE receives a RRC signaling that changes a PSCell in an SeNB (Secondary eNB) while maintaining the PCell of MeNB (Master eNB), the UE deactivates the configured SCG SCells in the SeNB of which PSCell changes. In order to change a PSCell in the SeNB, the UE may receive a RRC signaling from the network that releases the current PSCell and configures a new PSCell for the SeNB, Para. [0166]-[0174] and Fig. 16); accepting  by the secondary base station the request (If the received RRCConnectionReconfiguration includes the sCellToReleaseList, the UE may perform SCell release. And if the received RRCConnectionReconfiguration includes the sCellToAddModList, the UE may perform SCell addition or modification.  If the received    RCConnectionReconfiguration includes the systemInformationBlockType1Dedicated, the UE may perform the actions upon reception of the SystemInformationBlockType1 message, Paras. [0155]-[0170]); and performing and completing, by the secondary base station and in conjunction with the user device, the relocation procedure, wherein the user device stays in a connected mode for at least the performing the relocation procedure and the completing the relocation procedure ( when the UE receives a RRC signaling that changes a PSCell in an SeNB (Secondary eNB) while maintaining the PCell of MeNB (Master eNB), the UE deactivates the configured SCG SCells in the SeNB of which PSCell changes, Para. [0166]).
 	However, Lee does not disclose, “responsive to a radio link problem associated handover from first cell to second cell in a same base station.”
	In a similar field of endeavor, Iwan discloses, “responsive to a radio link problem associated handover from first cell to second cell in a same base station (when detecting the quality deterioration in the CC of the frequency band F2 (when detecting the quality deterioration in the CC of the frequency band F2 (for example, when detecting RLF), the mobile station UE during communication may be configured to perform a reconnection process using PCI and C-RNTI (Cell-Radio Network Temporary Identity) related to a cell using the CC of the frequency band F1, Para. [0062]-[0063]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Lee by specifically providing responsive to a radio link problem associated handover from first cell to second cell in a same base station, as taught by Iwam for the purpose of provide a mobile communication system having a suitable configuration in which a high frequency band such as a 3.5 GHz band or a 4.9 GHz band can be effectively used by applying CA (Para. [000]).
	Regarding claim 15, A computer program product comprising a non-transitory computer readable medium having program code thereon, wherein the program code is adapted to cause a data processing apparatus to perform the steps of claim 1 when the program is run on the data processing apparatus (see, the rejection above for claim 1).
 	Regarding claim 18, the combination of Lee and Iwan teaches everything claimed as applied above (see claim 1), further Lee discloses, “wherein transmitting the relocation request by the user device directly to said secondary base station comprises transmitting the relocation request by the user device directly to said second secondary cell of the secondary base station  (i.e., performing random access procedure towards SeNB, Fig. 11a; s1109a) ”.
	Regarding claim 19, Lee discloses,
 	“An apparatus (the apparatus shown in FIG. 5 can be a user equipment (UE), Para. [0059]), comprising: at least one processor (Fig. 5; 110); and at least one memory (Fig. 5; 130) including computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: in a user device in communication with a master base station and a secondary base station (The UE is connected to one MeNB and at least one SeNB, where the UE is configured with MCG SCells and PCell for the MeNB, and with SCG SCells and PSCell for each SeNB, Para. [0167]), switch a first secondary cell of a secondary base station (Fig. 13 shows Cell in SeNB1), selecting by the user device a second secondary cell of the secondary base station (Cell2 or cell3 in SeNB1, Fig. 13) as a target secondary cell (Scenarios 1-3 in Fig. 13 show PScell changes to new cell in the same SeNB, Paras. [0138]-[0153]), initiate by the user device a relocation procedure (i.e., RRC reconfiguration message) with said target secondary cell (when the UE receives a RRC signaling that changes a PSCell in an SeNB (Secondary eNB) while maintaining the PCell of MeNB (Master eNB), the UE deactivates the configured SCG SCells in the SeNB of which PSCell changes. In order to change a PSCell in the SeNB, the UE may receive a RRC signaling from the network that releases the current PSCell and configures a new PSCell for the SeNB, Para. [0166]-[0174] and Fig. 16), wherein said initiating comprises transmitting a relocation request by the user device directly to said secondary base station (i.e., performing random access procedure towards SeNB, Fig. 11a; s1109a) and complete by the user device the relocation procedure, wherein the user device stays in a connected mode for at least the initiating the relocation procedure and the completing the relocation procedure ( when the UE receives a RRC signaling that changes a PSCell in an SeNB (Secondary eNB) while maintaining the PCell of MeNB (Master eNB), the UE deactivates the configured SCG SCells in the SeNB of which PSCell changes, Para. [0166]).”
	However, Lee does not disclose, “responsive to a radio link problem associated handover from first cell to second cell in a same base station.”
	In a similar field of endeavor, Iwan discloses, “responsive to a radio link problem associated handover from first cell to second cell in a same base station (when detecting the quality deterioration in the CC of the frequency band F2 (when detecting the quality deterioration in the CC of the frequency band F2 (for example, when detecting RLF), the mobile station UE during communication may be configured to perform a reconnection process using PCI and C-RNTI (Cell-Radio Network Temporary Identity) related to a cell using the CC of the frequency band F1, Para. [0062]-[0063]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Lee by specifically providing responsive to a radio link problem associated handover from first cell to second cell in a same base station, as taught by Iwam for the purpose of provide a mobile communication system having a suitable configuration in which a high frequency band such as a 3.5 GHz band or a 4.9 GHz band can be effectively used by applying CA (Para. [000]).
 	Regarding claim 24, the combination of Lee and Iwan teaches everything claimed as applied above (see claim 10), further Lee discloses, “sending, after receiving the relocation request a message and accepting the request, from the secondary base station to the master base station to inform the master base station that the second secondary cell is a new primary secondary cell for the user device (The MeNB triggers the UE to apply the new configuration (4˜5). If the RRC connection reconfiguration procedure was successful, the MeNB informs the target SeNB (6). The UE synchronizes to the target SeNB (7). Data forwarding from the source SeNB takes place for E-RABs configured with the SCG bearer option. It may be initiated as early as the source SeNB receives the SeNB Release Request message from the MeNB, Paras. 0114]-[0132]).”
	Regarding claim 25 the combination of Lee and Iwan teaches everything claimed as applied above (see claim 1), further Lee discloses, “wherein the first secondary cell and the second secondary cell of the secondary base station use different carriers (a cell using the CC of the frequency band F1 and a cell using the CC of the frequency band F2, Figs. 1-3)”.
 	Regarding claim 26 the combination of Lee and Iwan teaches everything claimed as applied above (see claim 10), further Lee discloses, “wherein the first secondary cell and the second secondary cell of the secondary base station use different carriers (a cell using the CC of the frequency band F1 and a cell using the CC of the frequency band F2, Figs. 1-3)”.

 	Claims 4-6, 8, 11, 12, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Iwam and further in view of Park et al. (US 20180279218, hereinafter “Park”).
 	Regarding claim 4, the combination of Lee and Iwan teaches everything claimed as applied above (see claim 1), further Lee discloses,  “receiving a response to said relocation request and in response thereto causing information about said target secondary cell to be transmitted to a primary base station by said user device.”
	In a similar field of endeavor, Park discloses, Park teaches methods for secondary base station change, wherein Park specifically teaches: a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained (par. 0243). Park further teaches a target secondary may receive a handoff request of a UE a, and in response, may determine whether or not to accept the secondary base station handover request at least based on one or more elements of the first message and/or a resource status of the target secondary base station. In an example, the target secondary base station may not accept if it does not have a direct interface with the master base station at least based on the base station identification of the master base station in the first message. At least based on determining to accept the secondary base station handover request (e.g. accept at least one of one or more bearers requested for the wireless device), the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), a downlink and/or uplink packet destination information of the target secondary base station for one or more split bears, etc., in response to receiving the second message, the secondary base station may transmit to the master base station a third message (e.g. a secondary base station change request message) to request changing a secondary base station to the target secondary base station, etc. (see fig.17 and associated text in paras. 0287-0290).	
	Therefore, it would have been obvious to one of ordinary skill in art before effective filing date of the claimed invention to modify the combination of Lee and Iwan by specifically providing receiving a response to said relocation request and in response thereto causing information about said target secondary cell to be transmitted to a primary base station by said user device, as taught by Park for the purpose of enhancing physical radio transmission  by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions (Para. [0175]).
 	Regarding claim 5, the combination of Lee, Iwan and Park teaches everything claimed as applied above (see claim 4), further Lee discloses,  “wherein said response comprises an acknowledgement of said relocation message (The SeNB responds with the SeNB Modification Request Acknowledge message, which may contain radio configuration information, and, if applicable, data forwarding address information (2). The MeNB initiates the RRC connection reconfiguration procedure (3˜4). Success of the RRC connection reconfiguration procedure is indicated in the SeNB Reconfiguration Complete message (5). The UE performs synchronisation towards the cell of the SeNB (6), Paras. [0115]-[0128]).”
	Regarding claim 6, the combination of Lee and Iwan teaches everything claimed as applied above (see claim 1), further Lee discloses,  “receiving a response to said relocation request and in response thereto causing failure information about said target secondary cell to be transmitted to a primary base station.”
	In a similar field of endeavor, Park discloses, Park teaches methods for secondary base station change, wherein Park specifically teaches: a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained (par. 0243). Park further teaches a target secondary may receive a handoff request of a UE a, and in response, may determine whether or not to accept the secondary base station handover request at least based on one or more elements of the first message and/or a resource status of the target secondary base station. In an example, the target secondary base station may not accept if it does not have a direct interface with the master base station at least based on the base station identification of the master base station in the first message. At least based on determining to accept the secondary base station handover request (e.g. accept at least one of one or more bearers requested for the wireless device), the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), a downlink and/or uplink packet destination information of the target secondary base station for one or more split bears, etc., in response to receiving the second message, the secondary base station may transmit to the master base station a third message (e.g. a secondary base station change request message) to request changing a secondary base station to the target secondary base station, etc. (see fig.17 and associated text in paras. 0287-0290).	
	Therefore, it would have been obvious to one of ordinary skill in art before effective filing date of the claimed invention to modify the combination of Lee and Iwan by specifically providing receiving a response to said relocation request and in response thereto causing failure information about said target secondary cell to be transmitted to a primary base station, as taught by Park for the purpose of enhancing physical radio transmission  by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions (Para. [0175]).
 	Regarding claim 8, the combination of Lee, Iwan and Park teaches everything claimed as applied above (see claim 6), further Park discloses, “wherein said failure information comprises one or more of: radio link failure cause information; measurement information; or existing secondary cell group configuration information (a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained, Para. [0243]).”
	Regarding claim 11, the combination of Lee and Iwan teaches everything claimed as applied above (see claim 10), further Lee discloses,  “causing a response to said relocation request to be transmitted to said user device.”
	In a similar field of endeavor, Park discloses, Park teaches methods for secondary base station change, wherein Park specifically teaches: a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained (par. 0243). Park further teaches a target secondary may receive a handoff request of a UE a, and in response, may determine whether or not to accept the secondary base station handover request at least based on one or more elements of the first message and/or a resource status of the target secondary base station. In an example, the target secondary base station may not accept if it does not have a direct interface with the master base station at least based on the base station identification of the master base station in the first message. At least based on determining to accept the secondary base station handover request (e.g. accept at least one of one or more bearers requested for the wireless device), the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), a downlink and/or uplink packet destination information of the target secondary base station for one or more split bears, etc., in response to receiving the second message, the secondary base station may transmit to the master base station a third message (e.g. a secondary base station change request message) to request changing a secondary base station to the target secondary base station, etc. (see fig.17 and associated text in paras. 0287-0290).	
	Therefore, it would have been obvious to one of ordinary skill in art before effective filing date of the claimed invention to modify the combination of Lee and Iwan by specifically providing causing a response to said relocation request to be transmitted to said user device, as taught by Park for the purpose of enhancing physical radio transmission  by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions (Para. [0175]).
 	Regarding claim 12, the combination of Lee, Iwan and Park teaches everything claimed as applied above (see claim 4), further Lee discloses,  “wherein said response comprises an acknowledgement of said relocation request (The SeNB responds with the SeNB Modification Request Acknowledge message, which may contain radio configuration information, and, if applicable, data forwarding address information (2). The MeNB initiates the RRC connection reconfiguration procedure (3˜4). Success of the RRC connection reconfiguration procedure is indicated in the SeNB Reconfiguration Complete message (5). The UE performs synchronisation towards the cell of the SeNB (6), Paras. [0115]-[0128]).”
 	Regarding claim 20, the combination of Lee and Iwan teaches everything claimed as applied above (see claim 19), further Lee discloses,  “wherein said relocation request requests relocation of said secondary cell from the first secondary cell to the target secondary cell and wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: receive a response to said relocation request and in response thereto cause information about said target secondary cell to be transmitted to a primary base station by said user device.”
	In a similar field of endeavor, Park discloses, Park teaches methods for secondary base station change, wherein Park specifically teaches: a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained (par. 0243). Park further teaches a target secondary may receive a handoff request of a UE a, and in response, may determine whether or not to accept the secondary base station handover request at least based on one or more elements of the first message and/or a resource status of the target secondary base station. In an example, the target secondary base station may not accept if it does not have a direct interface with the master base station at least based on the base station identification of the master base station in the first message. At least based on determining to accept the secondary base station handover request (e.g. accept at least one of one or more bearers requested for the wireless device), the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), a downlink and/or uplink packet destination information of the target secondary base station for one or more split bears, etc., in response to receiving the second message, the secondary base station may transmit to the master base station a third message (e.g. a secondary base station change request message) to request changing a secondary base station to the target secondary base station, etc. (see fig.17 and associated text in paras. 0287-0290).	
	Therefore, it would have been obvious to one of ordinary skill in art before effective filing date of the claimed invention to modify the combination of Lee and Iwan by specifically providing wherein said relocation request requests relocation of said secondary cell from the first secondary cell to the target secondary cell and wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: receive a response to said relocation request and in response thereto cause information about said target secondary cell to be transmitted to a primary base station by said user device, as taught by Park for the purpose of enhancing physical radio transmission  by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions (Para. [0175]).
 	Regarding claim 21, the combination of Lee, Iwan and Park teaches everything claimed as applied above (see claim 20), further Lee discloses,  “wherein said response comprises an acknowledgement of said relocation message (The SeNB responds with the SeNB Modification Request Acknowledge message, which may contain radio configuration information, and, if applicable, data forwarding address information (2). The MeNB initiates the RRC connection reconfiguration procedure (3˜4). Success of the RRC connection reconfiguration procedure is indicated in the SeNB Reconfiguration Complete message (5). The UE performs synchronisation towards the cell of the SeNB (6), Paras. [0115]-[0128]).”
 	Regarding claim 23, the combination of Lee, Iwan and Park teaches everything claimed as applied above (see claim 20), further Park discloses, “wherein said failure information comprises one or more of: radio link failure cause information; measurement information; or existing secondary cell group configuration information (a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained, Para. [0243]).”

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 10952116: the invention is related to a communication system, in which a mobile telephone communicates user data substantially simultaneously via a first base station and a second base station of the communication system. The mobile telephone detects a problem in communications with the second base station and transmits, to the first base station on detection of a problem in communications with said second base station, an indication of the detected problem in communications with the second base station.
 	US 10225784: the invention is related Methods and apparatuses for a terminal in a wireless communication system supporting dual connectivity of a first base station and a second base station is provided. A radio link failure (RLF) associated with at least one cell of the second base station is detected. A failure message is transmitted to the first base station upon detecting the RLF.
 	US 20170230232: the invention is related a method that includes detecting an occurrence of a link failure of a link to a secondary cell, wherein, before the occurrence of the link failure, an apparatus performing the method is connected in dual connectivity to the secondary cell via the link and to a master cell different from the secondary cell; informing the master cell on the link failure by a report if the occurrence of the link failure is detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641